The defendant’s petition for certification for appeal from the Appellate Court, 115 Conn. App. 89 (AC 29572), is granted, limited to the following issue:
“Whether the Appellate Court properly determined that the trial court properly supplied purported missing terms to a restrictive covenant in the subject employment agreement without resorting to the equitable remedy of reformation?”
ROGERS, C. J., did not participate in the consideration of or decision on this petition.
Sheila A. Huddleston, Glenn M. Cunningham and Lee A. Duval, in opposition.
Decided September 9, 2009